     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 1 of 16 Page ID #:4185



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHRISTOPHER BRUNWIN (Cal. Bar No. 158939)
 4   Assistant United States Attorney
     Violent and Organized Crime Section
 5        1300 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-4242
 7        Facsimile: (213) 894-3713
          E-mail:    Christopher.Brunwin@usdoj.gov
 8
     Attorneys for Plaintiff
 9   UNITED STATES OF AMERICA

10                             UNITED STATES DISTRICT COURT

11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                 No. CR 15-688(A)-DSF-6

13               Plaintiff,                    PLEA AGREEMENT FOR DEFENDANT
                                               GUADALUPE REYES
14                    v.

15   GUADALUPE REYES, et al.,

16               Defendants.

17

18         1.    This constitutes the plea agreement between defendant
19   Guadalupe Reyes (“defendant”) and the United States Attorney’s Office
20   for the Central District of California (“the USAO”) in the above-
21   captioned case.       This agreement is limited to the USAO and cannot
22   bind any other federal, state, local, or foreign prosecuting,
23   enforcement, administrative, or regulatory authorities.
24                               DEFENDANT’S OBLIGATIONS
25         2.    Defendant agrees to:
26               a.    At the earliest opportunity requested by the USAO and
27   provided by the Court, appear and plead guilty to count five of the
28   First Superseding Indictment in United States v. Kelly, et al., CR
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 2 of 16 Page ID #:4186



 1   No. 15-688(A)-DSF, which charges defendant with conspiracy to

 2   distribute methamphetamine, in violation of 21 U.S.C. §§ 846,

 3   841(a)(1), and 841(b)(1)(B).

 4                b.   Not contest facts agreed to in this agreement.

 5                c.   Abide by all agreements regarding sentencing contained

 6   in this agreement.

 7                d.   Appear for all court appearances, surrender as ordered

 8   for service of sentence, obey all conditions of any bond, and obey

 9   any other ongoing court order in this matter.

10                e.   Not commit any crime; however, offenses that would be

11   excluded for sentencing purposes under United States Sentencing

12   Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not

13   within the scope of this agreement.

14                f.   Be truthful at all times with Pretrial Services, the

15   United States Probation Office, and the Court.

16                g.   Pay the applicable special assessment at or before the

17   time of sentencing unless defendant lacks the ability to pay and

18   prior to sentencing submits a completed financial statement on a form

19   to be provided by the USAO.

20                               THE USAO’S OBLIGATIONS

21         3.     The USAO agrees to:

22                a.   Not contest facts agreed to in this agreement.

23                b.   Abide by all agreements regarding sentencing contained

24   in this agreement.

25                c.   At the time of sentencing, move to dismiss any

26   remaining counts of the First Superseding Indictment as against

27   defendant.    Defendant agrees, however, that at the time of sentencing

28   the Court may consider any dismissed charges in determining the

                                            2
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 3 of 16 Page ID #:4187



 1   applicable Sentencing Guidelines range, the propriety and extent of

 2   any departure from that range, and the sentence to be imposed.

 3               d.    At the time of sentencing, provided that defendant

 4   demonstrates an acceptance of responsibility for the offenses up to

 5   and including the time of sentencing, recommend a two-level reduction

 6   in the applicable Sentencing Guidelines offense level, pursuant to

 7   U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an

 8   additional one-level reduction if available under that section.

 9               e.    Forego any enhancements to the otherwise applicable

10   statutory mandatory minimum sentence pursuant to Title 21 of the

11   United States Code, Section 851, or to dismiss charges filed pursuant

12   to that provision, if filed prior to the entry of defendant’s guilty

13   pleas.

14               f.    Recommend that defendant be sentenced at the low end

15   of the applicable Guidelines range, subject to the statutory

16   mandatory minimum sentence described at paragraph 7 herein.

17                                NATURE OF THE OFFENSE

18         4.    Defendant understands that, for defendant to be guilty of

19   the crime charged in count five, that is, conspiracy to distribute

20   controlled substances, in violation of Title 21, United States Code,

21   Sections 846 and 841(a)(1), the following must be true:

22               a.    Defendant entered an agreement with at least one other

23   person to commit the crime of distribution of methamphetamine; and

24               b.    Defendant became a member of the conspiracy knowing of

25   at least one of its objects and intending to help accomplish it.

26         In order for defendant to be subject to the statutory maximum

27   and mandatory minimum sentences set forth herein for the violation

28   charged in count five, the government must prove beyond a reasonable

                                            3
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 4 of 16 Page ID #:4188



 1   doubt that it was foreseeable to defendant that the conspiracy of

 2   which he was a part involved the distribution of at least 5 grams or

 3   more of actual methamphetamine or 50 grams or more of a mixture or

 4   substance containing a detectable amount of methamphetamine.

 5           5.   Defendant admits that he is, in fact, guilty of the offense

 6   charged and described in count five of the First Superseding

 7   Indictment and that the offense described in count five involved the

 8   distribution of more than 5 grams of actual methamphetamine or 50

 9   grams of a mixture or substance containing a detectable amount of

10   methamphetamine.

11                                       PENALTIES

12           6.   Defendant understands that the statutory maximum sentence

13   that the Court can impose for this violation of Title 21, United

14   States Code, Sections 846 and 841(a)(1), (b)(1)(B), is: 40 years’

15   imprisonment; a lifetime period of supervised release; a fine of

16   $5,000,000, or twice the gross gain or gross loss resulting from the

17   offense, whichever is greatest; and a mandatory special assessment of

18   $100.

19           7.   The statutory mandatory minimum sentence that the court

20   must impose for this violation of Title 21, United States Code,

21   Sections 846 and 841(a)(1), (b)(1)(B) is 5 years’ imprisonment, a 4-

22   year term of supervised release, and a mandatory special assessment

23   of $100.

24           8.   Defendant understands that supervised release is a period

25   of time following imprisonment during which defendant will be subject

26   to various restrictions and requirements.          Defendant understands that

27   if defendant violates one or more of the conditions of any supervised

28   release imposed, defendant may be returned to prison for all or part

                                            4
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 5 of 16 Page ID #:4189



 1   of the term of supervised release authorized by statute for the

 2   offense that resulted in the term of supervised releases.

 3           9.    Defendant understands that, by pleading guilty, defendant

 4   may be giving up valuable government benefits and valuable civic

 5   rights, such as the right to vote, the right to possess a firearm,

 6   the right to hold office, and the right to serve on a jury.

 7   Defendant understands that, once the Court accepts defendant’s guilty

 8   plea, it will be a federal felony for defendant to possess a firearm

 9   or ammunition.     Defendant understands that the conviction in this

10   case may also subject defendant to various other collateral

11   consequences, including but not limited to revocation of probation,

12   parole, or supervised release in another case and suspension or

13   revocation of a professional license.         Defendant understands that

14   unanticipated collateral consequences will not serve as grounds to

15   withdraw defendant’s guilty plea.

16           10.   Defendant understands that, if defendant is not a United

17   States citizen, the felony conviction in this case may subject

18   defendant to: removal, also known as deportation, which may, under

19   some circumstances, be mandatory; denial of citizenship; and denial

20   of admission to the United States in the future.           The Court cannot,

21   and defendant’s attorney also may not be able to, advise defendant

22   fully regarding the immigration consequences of the felony conviction

23   in this case.     Defendant understands that unexpected immigration

24   consequences will not serve as grounds to withdraw defendant’s guilty

25   plea.

26           11.   Defendant understands that under 21 U.S.C. § 862a,

27   defendant will not be eligible for assistance under state programs

28   funded under the Social Security Act or Federal Food Stamp Act or for

                                            5
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 6 of 16 Page ID #:4190



 1   federal food stamp program benefits, and that any such benefits or

 2   assistance received by defendant’s family members will be reduced to

 3   reflect defendant’s ineligibility.

 4                                     FACTUAL BASIS

 5         12.   Defendant admits that defendant is, in fact, guilty of the

 6   offense to which defendant is agreeing to plead guilty.            Defendant

 7   and the USAO agree to the statement of facts provided below and agree

 8   that this statement of facts is sufficient to support the pleas of

 9   guilty to the charges described in this agreement and to establish

10   the Sentencing Guidelines factors set forth in paragraph 14 below but

11   is not meant to be a complete recitation of all facts relevant to the

12   underlying criminal conduct or all facts known to either party that

13   relate to that conduct.

14         Defendant is a member of the Wilmas street gang and is known in

15   the gang as “Oso.”      The Wilmas gang is an organization whose members

16   commit violent crimes and distribute narcotics in Southeast Los

17   Angeles and the community of Wilmington, within the Central District

18   of California.     As part of his role and membership in the Wilmas

19   gang, defendant agreed with others to conduct and participate in the

20   narcotics-trafficking offenses of the gang.          Specifically, defendant

21   regularly received narcotics from co-defendants and Wilmas gang

22   members for distribution.       On October 25, 2013, defendant

23   communicated with a co-conspirator and Mexican Mafia member who

24   exercised authority over the Wilmas gang and agreed to provide that

25   co-conspirator with narcotics.        Defendant again communicated with the

26   same co-conspirator the next day and advised him that the narcotics

27   were ready to be picked up.       Defendant also asked the co-conspirator

28

                                            6
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 7 of 16 Page ID #:4191



 1   how he wanted the narcotics to be packaged.          On November 18, 2013,

 2   defendant again arranged to deliver narcotics to the co-conspirator.

 3         Defendant knew that the offenses of the Wilmas gang and the

 4   conspiracy of which he was a part involved the distribution of more

 5   than 5 grams of actual methamphetamine and more than 50 grams of a

 6   mixture or substance containing methamphetamine.

 7                                  SENTENCING FACTORS

 8         13.   Defendant understands that in determining defendant’s

 9   sentence, the Court is required to calculate the applicable

10   Sentencing Guidelines range and to consider that range, possible

11   departures under the Sentencing Guidelines, and the other sentencing

12   factors set forth in 18 U.S.C. § 3553(a).          Defendant understands that

13   the Sentencing Guidelines are advisory only, that defendant cannot

14   have any expectation of receiving a sentence within the calculated

15   Sentencing Guidelines range, and that after considering the

16   Sentencing Guidelines and the other § 3553(a) factors, the Court will

17   be free to exercise its discretion to impose any sentence it finds

18   appropriate between the mandatory minimum and up to the maximum set

19   by statute for the crimes of conviction.

20         14.   Defendant and the USAO agree to the following applicable

21   Sentencing Guidelines factors:

22       Base Offense Level:                    24        U.S.S.G. § 2D1.1(c)(8)

23                                              -3               U.S.S.G. § 3B1.2

24

25         Defendant and the USAO reserve the right to argue that

26   additional specific offense characteristics, adjustments, and

27   departures under the Sentencing Guidelines are appropriate.

28   Defendant understands that defendant’s offense level could be

                                            7
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 8 of 16 Page ID #:4192



 1   increased if defendant is a career offender under U.S.S.G. §§ 4B1.1

 2   and 4B1.2.    If defendant’s offense level is so altered, defendant and

 3   the USAO will not be bound by the agreement to Sentencing Guideline

 4   factors set forth above.

 5         15.    Defendant understands that there is no agreement as to

 6   defendant’s criminal history or criminal history category.

 7                          WAIVER OF CONSTITUTIONAL RIGHTS

 8         16.    Defendant understands that by pleading guilty, defendant

 9   gives up the following rights:

10                a.   The right to persist in a plea of not guilty.

11                b.   The right to a speedy and public trial by jury.

12                c.   The right to be represented by counsel – and if

13   necessary have the Court appoint counsel - at trial.            Defendant

14   understands, however, that, defendant retains the right to be

15   represented by counsel – and if necessary have the Court appoint

16   counsel – at every other stage of the proceeding.

17                d.   The right to be presumed innocent and to have the

18   burden of proof placed on the government to prove defendant guilty

19   beyond a reasonable doubt.

20                e.   The right to confront and cross-examine witnesses

21   against defendant.

22                f.   The right to testify and to present evidence in

23   opposition to the charges, including the right to compel the

24   attendance of witnesses to testify.

25                g.   The right not to be compelled to testify, and, if

26   defendant chose not to testify or present evidence, to have that

27   choice not be used against defendant.

28

                                            8
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 9 of 16 Page ID #:4193



 1               h.    Any and all rights to pursue any affirmative defenses,

 2   Fourth Amendment or Fifth Amendment claims, and other pretrial

 3   motions that have been filed or could be filed.

 4                           WAIVER OF APPEAL OF CONVICTION

 5         17.   Defendant understands that, with the exception of an appeal

 6   based on a claim that defendant’s guilty plea was involuntary, by

 7   pleading guilty defendant is waiving and giving up any right to

 8   appeal defendant’s conviction on the offense to which defendant is

 9   pleading guilty.

10                    LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

11         18.   Defendant agrees that, provided the Court imposes a total

12   term of imprisonment on the count of conviction that is within the

13   Sentencing Guidelines range corresponding to an overall offense level

14   of 18 or less and subject to the mandatory minimum sentence described

15   at paragraph 7 herein, defendant gives up the right to appeal all of

16   the following: (a) the procedures and calculations used to determine

17   and impose any portion of the sentence; (b) the term of imprisonment

18   imposed by the Court; (c) the fine imposed by the Court, provided it

19   is within the statutory maximum; (d) the term of probation or

20   supervised release imposed by the Court, provided it is within the

21   statutory maximum; and (f) any of the following conditions of

22   probation or supervised release imposed by the Court: the conditions

23   set forth in General Orders 318, and/or 18-10 of this Court; the drug

24   testing conditions mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d);

25   and the alcohol and drug use conditions authorized by 18 U.S.C.

26   § 3563(b)(7).

27         19.   The USAO agrees that, provided (a) all portions of the

28   sentence are at or above the statutory minimum and at or below the

                                            9
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 10 of 16 Page ID #:4194



 1    statutory maximum specified above and (b) the Court imposes a term of

 2    imprisonment of not less than the applicable Guidelines range

 3    corresponding to an overall offense level of 18, the USAO will give

 4    up its right to appeal any portion of the sentence.

 5                      RESULT OF WITHDRAWAL OF GUILTY PLEA

 6          20.   Defendant agrees that if, after entering guilty plea

 7    pursuant to this agreement, defendant seeks to withdraw and succeeds

 8    in withdrawing defendant’s guilty plea on any basis other than a

 9    claim and finding that entry into this plea agreement was

10    involuntary, then (a) the USAO will be relieved of all of its

11    obligations under this agreement; (b) in any investigation, criminal

12    prosecution, or civil, administrative, or regulatory action,

13    defendant agrees that any information or statements related to his

14    plea and any evidence derived from any such information shall be

15    admissible against defendant, and defendant will not assert, and

16    hereby waives and gives up, any claim under the United States

17    Constitution, any statute, or any federal rule, that any Plea

18    Information or any evidence derived from any Plea Information should

19    be suppressed or is inadmissible.

20                             EFFECTIVE DATE OF AGREEMENT

21          21.   This agreement is effective upon signature and execution of

22    all required certifications by defendant, defendant’s counsel, and an

23    Assistant United States Attorney.

24                                  BREACH OF AGREEMENT

25          22.   Defendant agrees that if defendant, at any time after the

26    signature of this agreement and execution of all required

27    certifications by defendant, defendant’s counsel, and an Assistant

28    United States Attorney, knowingly violates or fails to perform any of

                                            10
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 11 of 16 Page ID #:4195



 1    defendant’s obligations under this agreement (“a breach”), the USAO

 2    may declare this agreement breached.        All of defendant’s obligations

 3    are material, a single breach of this agreement is sufficient for the

 4    USAO to declare a breach, and defendant shall not be deemed to have

 5    cured a breach without the express agreement of the USAO in writing.

 6    If the USAO declares this agreement breached, and the Court finds

 7    such a breach to have occurred, then:

 8                a.    If defendant has previously entered guilty pleas

 9    pursuant to this agreement, defendant will not be able to withdraw

10    the guilty pleas.

11                b.    The USAO will be free to prosecute criminally

12    defendant for false statement, obstruction of justice, and perjury

13    based on any knowingly false or misleading statement by defendant.

14                c.    Defendant agrees that: (i) any statements made by

15    defendant, under oath, at the guilty plea hearing (if such a hearing

16    occurred prior to the breach); (ii) the agreed to factual basis

17    statement in this agreement; and (iii) any evidence derived from such

18    statements, shall be admissible against defendant in any such action

19    against defendant, and defendant waives and gives up any claim under

20    the United States Constitution, any statute, Rule 410 of the Federal

21    Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

22    Procedure, or any other federal rule, that the statements or any

23    evidence derived from the statements should be suppressed or are

24    inadmissible.

25                      COURT AND PROBATION OFFICE NOT PARTIES

26          23.   Defendant understands that the Court and the United States

27    Probation Office are not parties to this agreement and need not

28

                                            11
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 12 of 16 Page ID #:4196



 1    accept any of the USAO’s sentencing recommendations or the parties’

 2    agreements to facts or sentencing factors.

 3            24.   Defendant understands that both defendant and the USAO are

 4    free to: (a) supplement the facts by supplying relevant information

 5    to the United States Probation Office and the Court, (b) correct any

 6    and all factual misstatements relating to the Court’s Sentencing

 7    Guidelines calculations and determination of sentence, and (c) argue

 8    on appeal and collateral review that the Court’s Sentencing

 9    Guidelines calculations and the sentence it chooses to impose are not

10    error, although each party agrees to maintain its view that the

11    calculations in paragraph 14 are consistent with the facts of this

12    case.    While this paragraph permits both the USAO and defendant to

13    submit full and complete factual information to the United States

14    Probation Office and the Court, even if that factual information may

15    be viewed as inconsistent with the facts agreed to in this agreement,

16    this paragraph does not affect defendant’s and the USAO’s obligations

17    not to contest the facts agreed to in this agreement.

18            25.   Defendant understands that even if the Court ignores any

19    sentencing recommendation, finds facts or reaches conclusions

20    different from those agreed to, and/or imposes any sentence up to the

21    maximum established by statute, defendant cannot, for that reason,

22    withdraw defendant’s guilty pleas, and defendant will remain bound to

23    fulfill all defendant’s obligations under this agreement.            Defendant

24    understands that no one –- not the prosecutor, defendant’s attorney,

25    or the Court –- can make a binding prediction or promise regarding

26    the sentence defendant will receive, except that it will be within

27    the statutory maximum.

28

                                            12
     Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 13 of 16 Page ID #:4197



 1                               NO ADDITIONAL AGREEMENTS

 2          26.   Defendant understands that, except as set forth herein,

 3    there are no promises, understandings, or agreements between the USAO

 4    and defendant or defendant’s attorney, and that no additional

 5    promise, understanding, or agreement may be entered into unless in a

 6    writing signed by all parties or on the record in court.

 7                  PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

 8          27.   The parties agree that this agreement will be considered

 9    part of the record of defendant’s guilty plea hearing as if the

10    entire agreement had been read into the record of the proceeding.

11      AGREED AND ACCEPTED

12      UNITED STATES ATTORNEY’S OFFICE
        FOR THE CENTRAL DISTRICT OF
13      CALIFORNIA

14      NICOLA T. HANNA
        United States Attorney
15

16                                                       July 18, 2019
        CHRISTOPHER BRUNWIN                              Date
17      JUSTIN R. RHOADES
        Assistant United States Attorneys
18

19      GUADALUPE REYES                                  Date
        Defendant
20

21      MARK KASSABIAN                                   Date
        Attorney for Defendant GUADALUPE
22      REYES
23
                               CERTIFICATION OF DEFENDANT
24
            I have read this agreement in its entirety.         I have had enough
25
      time to review and consider this agreement, and I have carefully and
26
      thoroughly discussed every part of it with my attorney.            I understand
27
      the terms of this agreement, and I voluntarily agree to those terms.
28

                                            13
Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 14 of 16 Page ID #:4198
Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 15 of 16 Page ID #:4199
Case 2:15-cr-00688-DSF Document 888 Filed 07/18/19 Page 16 of 16 Page ID #:4200
